Matter of Johnson v Annucci (2018 NY Slip Op 07517)





Matter of Johnson v Annucci


2018 NY Slip Op 07517


Decided on November 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 8, 2018

526469

[*1]In the Matter of ELIJAH JOHNSON, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: September 18, 2018

Before: McCarthy, J.P., Lynch, Clark, Rumsey and Pritzker, JJ.


Elijah Johnson, Dannemora, petitioner pro se.
Barbara D. Underwood, Attorney General (William E. Storrs of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Determination confirmed. No opinion.
McCarthy, J.P., Lynch, Clark, Rumsey and Pritzker, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.